    Case 21-03007-sgj Doc 15 Filed 04/12/21                  Entered 04/12/21 21:26:52              Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                            )
    In re:                                  )
                                            )                                 Chapter 11
                                       1
    HIGHLAND CAPITAL MANAGEMENT, L.P.,      )
                                            )                                 Case No. 19-34054 (SGJ)
                      Debtor.               )
                                            )
                                            )
    HIGHLAND CAPITAL MANAGEMENT, L.P.       )
                                            )
                      Plaintiff,            )
    vs.                                     )                                 Adv. Pro. No. 21-03007 (SGJ)
                                            )
    HCRE PARTNERS, LLC (n/k/a NEXPOINT REAL )
    ESTATE PARTNERS, LLC,)                  )
                                            )
                      Defendant.            )
                                            )

                              AMENDED CERTIFICATE OF SERVICE

      I, Daisy Logan, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On April 6, 2021, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

     •   Notice of Appearance and Request for Service by Sidley Austin LLP on Behalf of
         the Official Committee of Unsecured Creditors [Docket No. 12]




                                           (Continued on Next Page)




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03007-sgj Doc 15 Filed 04/12/21       Entered 04/12/21 21:26:52   Page 2 of 6




   •   Notice of Appearance and Request for Service by Juliana L. Hoffman, Esq. on
       Behalf of the Official Committee of Unsecured Creditors [Docket No. 13]


Dated: April 12, 2021
                                            /s/ Daisy Logan
                                            Daisy Logan
                                            KCC
                                            Meidinger Tower
                                            462 South 4th Street
                                            Louisville, KY 40202




                                           2
Case 21-03007-sgj Doc 15 Filed 04/12/21   Entered 04/12/21 21:26:52   Page 3 of 6



                             EXHIBIT A
          Case 21-03007-sgj Doc 15 Filed 04/12/21                  Entered 04/12/21 21:26:52              Page 4 of 6
                                                           Exhibit A
                                                     Adversary Service List
                                                    Served via Electronic Mail


            Description               CreditorName               CreditorNoticeName                       Email
 Financial Advisor to Official                               Earnestiena Cheng, Daniel H  Earnestiena.Cheng@fticonsulting.com;
 Committee of Unsecured Creditors FTI Consulting             O'Brien                      Daniel.H.O'Brien@fticonsulting.com
                                  Hayward & Associates       Melissa S. Hayward, Zachery  MHayward@HaywardFirm.com;
 Counsel for the Debtor           PLLC                       Z. Annable                   ZAnnable@HaywardFirm.com
 Counsel for UBS Securites LLC                               Andrew Clubok, Sarah         andrew.clubok@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP       Tomkowiak                    sarah.tomkowiak@lw.com
 Counsel for UBS Securites LLC                               Asif Attarwala, Kathryn K.   asif.attarwala@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP       George                       Kathryn.George@lw.com
 Counsel for UBS Securites LLC                               Jeffrey E. Bjork, Kimberly A.jeff.bjork@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP       Posin                        kim.posin@lw.com
 Counsel for UBS Securites LLC                               Zachary F. Proulx, Jamie     Zachary.Proulx@lw.com;
 and UBS AG London Branch         Latham & Watkins LLP       Wine                         Jamie.Wine@lw.com
                                                                                          mclemente@sidley.com;
                                                             Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
 Counsel to Official Committee of                            Russell, Elliot A. Bromagen, ebromagen@sidley.com;
 Unsecured Creditors                Sidley Austin LLP        Dennis M. Twomey             dtwomey@sidley.com
                                                             Penny P. Reid, Paige Holden preid@sidley.com;
                                                             Montgomery, Juliana          pmontgomery@sidley.com;
 Counsel to Official Committee of                            Hoffman, Chandler M.         jhoffman@sidley.com;
 Unsecured Creditors                Sidley Austin LLP        Rognes                       crognes@sidley.com
 Counsel for HCRE Partners, LLC
 (n/k/a NexPoint Real Estate        Wick Phillips Gould &    Jason M. Rudd. Lauren K.        jason.rudd@wickphillips.com;
 Partners, LLC)                     Martin, LLP              Drawhorn                        lauren.drawhorn@wickphillips.com




Highland Capital Management, L.P.
Case No. 19-34054                                           Page 1 of 1
Case 21-03007-sgj Doc 15 Filed 04/12/21   Entered 04/12/21 21:26:52   Page 5 of 6



                             EXHIBIT B
                            Case 21-03007-sgj Doc 15 Filed 04/12/21           Entered 04/12/21 21:26:52          Page 6 of 6
                                                                       Exhibit B
                                                                 Adversary Service List
                                                               Served via First Class Mail

                    Description                   CreditorName         CreditorNoticeName                Address1             City     State Zip
       Counsel for UBS Securites LLC and                             Andrew Clubok, Sarah         555 Eleventh Street,
       UBS AG London Branch                  Latham & Watkins LLP    Tomkowiak                    NW, Suite 1000          Washington DC     20004
       Counsel for UBS Securites LLC and                             Asif Attarwala, Kathryn K.   330 North Wabash
       UBS AG London Branch                  Latham & Watkins LLP    George                       Avenue, Ste. 2800       Chicago     IL    60611
       Counsel for UBS Securites LLC and                             Jeffrey E. Bjork, Kimberly   355 S. Grand Ave., Ste.
       UBS AG London Branch                  Latham & Watkins LLP    A. Posin                     100                     Los Angeles CA    90071
       Counsel for UBS Securites LLC and                             Zachary F. Proulx, Jamie                                               10022-
       UBS AG London Branch                  Latham & Watkins LLP    Wine                         885 Third Ave.          New York    NY    4834

       Counsel for HCRE Partners, LLC (n/k/a Wick Phillips Gould &   Jason M. Rudd. Lauren K. 3131 McKinney Avenue,
       NexPoint Real Estate Partners, LLC)   Martin, LLP             Drawhorn                 Suite 100             Dallas           TX    75204




Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 1 of 1
